DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 3 and 14 are amended.

Response to Amendment
	The amendments filed on 22 Oct. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 3 under 35 USC 112(b) as being indefinite is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (WO 86/03124 A1; published 5 Jun. 1986), in view of Wu et al. (CN 101671032 A-English translation; published 2010) for the reasons cited in the Office action filed on 23 Jul. 2021.

Claims 1-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (WO 86/03124 A1; published 5 Jun. 1986), in view of Wu et al. (CN 101671032 A-.

Claims 1-5, and 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day et al. (WO 86/03124 A1; published 5 Jun. 1986), in view of Wu et al. (CN 101671032 A-English translation; published 2010), in further view of Talmadge et al. (US 2005/0131269 A1; published 16 Jun. 2005) for the reasons cited in the Office action filed on 23 Jul. 2021.

Applicants Arguments
	Applicants assert that Day discloses a glass microsphere but the material used for the glass microsphere is silica, alumina, and yttria.  A person skilled in the art would fully understand that Day’s glass microsphere is prepared under a widely used glass process.  The glass formed in the process is a non-crystalline, often transparent amorphous solid.  However the preparation method disclosed by Wu belongs to chemical solution synthesis and the obtained calcium silicate multilevel nanostructured mesoporous microspheres cannot be glass.  A person of ordinary skill in the art cannot obtain Ca3Si2O7 glass based on Wu, which does not involve glass technology.  Even combining Day with Wu, a person skilled in the art still cannot arrive at the parameters and conditions for preparing the Ca3Si2O7 glass, such as raw powder, their ratio and temperature, much less incorporation of yttrium oxide into the Ca3Si2O7 glass.  
	Polymorphs exhibit different structures and properties, so the advantages of non-glass calcium silicate microsphere in terms of output efficiency, energy saving, simple preparation process, appearance, size, porosity cannot be expected to exist in glass form.  Changes in the compositions and/or ratio of glass may cause the increase of leaching of radioactive substances and/or the decrease of the corrosion resistance glass.  A person has no motivation to change Day’s yttrium oxide-aluminosilicate glass into yttrium oxide-calcium silicate glass.  Apart from that Day, Wu, and the combination thereof fail to teach or suggest the features of Ca3Si2O7 glass 3Si2O7 glass, such a two-step process has not been disclosed, so there is no possibility of considering that a person skilled in the art would obtain the microsphere having the specific structure.  Patel merely briefly disclose that the carrier used for neutron capture therapy can be glass, and Talmadge are totally silent on glass technology.

Applicant's arguments filed 22 Oct. 2021 have been fully considered but they are not persuasive.  Day discloses substantially spherical yttrium oxide-aluminosilicate glass microspheres adapted for radiation therapy of a mammal.  The glass material comprises between about 50 and about 70 wt % silica, and between about 1 and 17 wt% alumina.  Day discloses microspheres having a diameter in the range of about 20 to about 30 micrometers as for example in the treatment of liver cancer.  If YAS glass is being made, then yttria, alumina, and silica powders could be used as the batch raw materials.  The crucibles containing the powdered batch are then placed in an electric furnace which is heated 1500 to 1600oC.  The glass particles are formed into glass microspheres by introducing the 400 mesh particles into a gas/oxygen flame where they are melted and a spherical liquid droplet is formed by surface tension.  Day discloses a radioactive microsphere comprising glass represented by the formula SiO2 and yttrium oxide contained in the glass and having substantial sphericity, wherein the radioactive microsphere is radioactive after being activated by neutron irradiation.  
Wu discloses calcium silicate as advantageous substitute for silica.  In Wu, calcium silicate is represented by the chemical formula of Ca3Si2O7.  According to Wu, calcium silicate is a new type of biomaterial that has emerged in recent years.  Its calcium-silicon composition has better bioactivity, compatibility and degradability than traditional silicon based biomaterials (such as amorphous silica (silica glass)).  It can be reabsorbed and utilized by tissues, and eventually converted into bone-like apatite, so there is no problem of foreign body residue.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the radioactive microsphere disclosed by Day by substituting the silica glass with calcium silicate 3Si2O7 as taught by Wu in order to gain the advantages of better bioactivity, compatibility and degradability.  Obviousness only requires a reasonable expectation of success and not absolute predictability.  There would have been a reasonable expectation of because Wu teaches calcium silicate as better substitute for amorphous silica or silica glass.  
Patel teaches nanoparticles that comprise an outer layer which provides the function of stealth and assist in providing an appropriate clearance rate.  The biocompatible outer layer may be selected from methylcellulose and PVP.  Talmadge teaches an advantageous supportive material such as calcium sulfate and calcium phosphate.  

Conclusion
Nakanishi et al. (Phys. Status Solidi A; published 2009; see attached 892) is being made of record.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618